          Case 1:18-cv-01828-BAH Document 25 Filed 11/19/18 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
___________________________________________
                                           )
RGI EVENTS & PUBLIC RELATIONS, LLC,        )
                                           )
            Plaintiff,                     )  Case No. 1:18-cv-01828-BAH
                                           )
                    v.                     )
                                           )
AL QURM MANAGEMENT CONSULTANCY, )
et al.                                     )
                                           )
            Defendants.                    )
__________________________________________ )

     DEFENDANT THIRD-PARTY PLAINTIFFS’ RESPONSE TO THIS COURT’S
                NOVEMBER 13 ORDER TO SHOW CAUSE

COMES NOW the named Defendants and third-party plaintiffs herein, Al Qurm Management

Consultancy (AQC), Bassma El-Afghani, and Maria Chin, and hereby respectfully respond to this

Court’s November 13, 2018, Order to Show Cause as to why the Third-party Complaints filed by

AQC, and El-Afghani and Chin, should not be dismissed for want of prosecution. While the third-

party plaintiffs are clearly late in providing this Court with proof of service on the respective third-

party defendants (Rachael Glaws, Grace Maze, and Crystal Limousines) this was not due to a lack

of diligence on their part. As detailed herein, there is good cause to submit proof of service after

the November 8 deadline.

        As the Declaration from Michael Goldstein, Esq., one of the firm’s associates, and the

certified mail receipts indicate, the third-party plaintiffs have had unusual and time-consuming

difficulties in serving two of the third-party defendants (Crystal Limousines and Grace Maze).

Based on our associate and law clerk’s research, Crystal Limousines, for example, does not appear

to be the actual name of the business involved in the transactions at issue in the case. But the third-

party plaintiffs had no reason to know at this at the time the Third-party Complaints were originally

served because they relied on the name listed on the invoice from the company for work done in
         Case 1:18-cv-01828-BAH Document 25 Filed 11/19/18 Page 2 of 4



connection with AQC’s interfaith conference (the invoice). Similarly, the third-party plaintiffs had

no reason to know, or to not believe, that the address listed on the invoice (1010 Ruritan Circle,

Sterling, VA 20164) was the not the proper address for service purposes.

       While waiting for the green cards indicating AQC’s Third-party Complaint was delivered

and received via certified mail by third-party defendants Maze and Crystal Limousines,

undersigned counsel’s firm felt that service would be more proper if they served the company’s

agent. See Declaration of Michael Goldstein. Hence, they mailed another copy of the Third-party

Complaint upon Crystal Limousine’s registered agent, Azhar Iqbal. This was a couple weeks after

it was originally served via certified mail. On Virginia’s State Corporation Commission website,

there was no company named Crystal Limousines operating in Sterling, VA, as represented in the

invoice the third-party plaintiffs received. But further research into transportation companies

located in Sterling, Virginia, as well as the looking up of the company’s website, indicated that the

company that lines up with the limousine company which performed the services as RGI Events

and Public Relations’ (RGI) vendor for the interfaith conference was Crystal Classic Coach, Inc.,

which appeared to use the same logo that appeared on the invoices for the conference.

       But there are several Sterling, Virginia addresses associated with that company, including

the original address used for service (1010 Ruritan Circle), and two addresses listed for Mr. Iqbal

(e.g., 45541 Hutchens Square, Sterling, VA 20166). Because the Hutchens Square address

appeared under Mr. Iqbal’s name when one looks up Crystal Classic Coach, Inc. (see Registered

Agent Inquiry from VA State Corporation Commission Website), the third-party plaintiffs sent

another copy of AQC’s third-party complaint via certified mail to that address in late September.

       After not hearing back for some time again on either of the certified mail envelopes that

were sent out, the third-party plaintiffs engaged a process server (Mr. Jackson) on or around

October 17, 2018, to serve the Third-party Complaints. Armed with a list of the addresses that



                                                 2
          Case 1:18-cv-01828-BAH Document 25 Filed 11/19/18 Page 3 of 4



were associated with Crystal Limousines and Crystal Classic Coach, Mr. Jackson delivered a copy

of the Third-party Complaint with a summons to Mr. Iqbal’s residence; the summons and

complaint were received by a blood relative of his.1 See October 22, 2018, Proof of Service.

Thereafter, third-party plaintiffs mailed out a copy to the same address.

        For third-party defendant Maze, as she did not appear to be a full-time employee of RGI,

the third-party plaintiffs conducted a background check and found her last known address as 880

New Jersey Ave., S.E., Washington, D.C. 20003. This was the address used for the mailing out of

AQC’s Third-party Complaint against her on September 7, 2018. No green card indicating delivery

and receipt of the Complaint to her residence was ever received. Hence, on October 17, 2018, the

same date when the third-party plaintiffs engaged Mr. Jackson to track down Crystal Limousines

for service, they also engaged Mr. Jackson to track down Ms. Maze.

        Sometime after serving Mr. Iqbal’s residence, Mr. Jackson sought to serve Ms. Maze but

was having difficulties of his own. Upon arriving at her residence, he realized it was a large

apartment complex and was not able to find out her exact apartment unit number. After more time

and more research, Mr. Jackson was able to discover the unit number. Hence, he headed back to

her apartment complex and was able to successfully serve one of Ms. Maze’s roommates on

November 14. The third-party plaintiffs will be mailing out a copy as well to her as soon as

practicable.

        Notwithstanding the foregoing difficulties, the third-party plaintiff’s service delay was

exacerbated by a 10-day delay from the clerk’s office (summonses filed on 8/24/18 and issued by

clerk on 9/5/18 and 9/6/18). After multiple calls from the third-party plaintiffs’ firm regarding the




1
 The third-party plaintiffs would like to point out to the Court that no answer has been filed by Crystal
Limousines (or Crystal Classic Coach, Inc.) to the date of this filing and that no attempts have been made
to reach out to undersigned counsel by Mr. Iqbal or anyone associated with that entity concerning the
Third-party Complaint against it.


                                                    3
         Case 1:18-cv-01828-BAH Document 25 Filed 11/19/18 Page 4 of 4



summonses, the summonses requested for serving both Third-party Complaints were finally

stamped and approved.

       Lastly, in the interest of judicial economy, the third-party plaintiffs did not file proof of

service for Rachael Glaws and Crystal Limousines before the November 8th deadline because they

were hoping to serve everyone before then and submit proof altogether. This was especially true

given that they originally tried to serve each third-party defendant two months before the deadline.

They would also ask the Court to take notice of the fact when making its determination that Ms.

Glaws already submitted responses to both Third-party complaints filed as to her (see ECF No.

14), which indicates she received copies of them. Moreover, and further underscoring the third-

party plaintiffs’ diligent attempts at serving Maze and Crystal Limousines with process, they even

asked counsel for RGI and Rachael Glaws if they had heard anything in regard to their attempts to

serve Maze and Crystal Limousines and essentially if they could be of any assistance, to which

they received no reply.

       Based on the foregoing reasons, and the accompanying affidavits, it is respectfully

submitted that good cause exists as to filing the accompanying proof of service for the third-party

complaints out of time, and to prevent the entry of an order of dismissal for want of prosecution.


Dated: November 19, 2018                             /s Martin McMahon
                                                     Martin F. McMahon, Esq.
                                                     Martin F. McMahon & Associates
                                                     1717 K Street, NW Suite 900
                                                     Washington, D.C. 20006
                                                     mm@martinmcmahonlaw.com
                                                     202-862-4343




                                                 4
